GRANT and Opinion Filed March 8, 2013




                                         S  In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas
                                      No. 05-13-00140-CV
                                      No. 05-13-00141-CV
                                      No. 05-13-00142-CV

                        IN RE RENE ADOLPHO GUZMAN, Relator

                     On Appeal from the 195th Judicial District Court
                                  Dallas County, Texas
              Trial Court Cause Nos. 71-01677-N, 71-01678-N, and 71-01679-N

                               MEMORANDUM OPINION
                         Before Justices Moseley, Francis, and Fillmore
                                  Opinion by Justice Fillmore
       Relator contends the trial court violated a ministerial duty by not ruling on his “Motion

for the Production of Grand Jury Proceeding and Transcript,” despite repeated inquiries from

relator to the trial court requesting a ruling. The facts and issues are well known to the parties,

so we need not recount them herein. Mandamus is appropriate in a criminal case if the relator

shows that the act sought to be compelled is purely ministerial and relator has no adequate

remedy at law. Simon v. Levario, 306 S.W.3d 318, 320-21 (Tex. Crim. App. 2009) (orig.

proceeding). A “ministerial act is one which is accomplished without the exercise of discretion

or judgment.” State of Tex. ex rel. Hill v. Court of Appeals for the Fifth Dist., 34 S.W.3d 924,

927 (Tex. Crim. App. 2001) (orig. proceeding).

       We find that the trial court had a ministerial duty to rule on the motion that relator filed.

Accordingly, we conditionally GRANT relator’s petition for writ of mandamus. The writ will
issue only in the event the trial court fails to rule on relator’s “Motion for the Production of

Grand Jury Proceeding and Transcript” within thirty days.




                                                    /Robert M. Fillmore/
                                                    ROBERT M. FILLMORE
                                                    JUSTICE
130140F.P05




                                              –2–